Citation Nr: 1501999	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-13 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include paranoid schizophrenia, or an adjustment disorder, posttraumatic stress disorder (PTSD), a major depressive disorder, and an anxiety disorder.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In the July 2009 decision, the RO denied entitlement to service connection for paranoid schizophrenia and a back injury.  In the January 2010 decision, the RO, in relevant part, denied entitlement to service connection for PTSD.

The Veteran testified at a Decision Review Officer hearing in July 2013, and at Board hearing in September 2014.  Hearing transcripts are of record.

A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Pursuant to Clemons, the Board has expanded the service connection claim for PTSD as reflected on the title page of this decision.  

Although service connection was denied for a nervous condition and for an adjustment disorder in unappealed rating decisions in 1993, the issues of entitlement to service connection for paranoid schizophrenia and for another psychiatric disability, to include PTSD, a major depressive disorder, and an anxiety disorder, are based on separate and distinct diagnoses for which service connection was not previously denied.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim based on a new diagnosis is treated as a new claim, obviating the need for new and material evidence).

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran has a back disability that was at least as likely as not incurred in active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran clearly suffers from current back disability.  Chronic back pain, diagnosed as a lumbosacral strain, was described in January 2014 private medical evaluation.  Although prior to the appellate period, MRI results from May 2008 revealed disc desiccation at L2-3 through L5-S1 and an L5-S1 disc bulge.  Cf. Mclain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Although the Veteran's service treatment records (STRs) do not contain evidence of a back injury during service, he has credibly reported during hearings that in September 1979, he slipped and fell onto his back while getting into a semi-trailer truck during service.  He reported that he later sought medical treatment for his back, and that he had continual back pain during service.  He additionally testified that he began receiving treatment for back pain soon after his separation from service.  The Veteran's separation examination was not included with the STRs of record.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Post-service medical evidence shows complaints of back pain as early as September 1994.  In June 1995, the Veteran sought treatment for chronic back pain.  X-rays were taken that same month to rule out structural abnormality; the results, however, are illegible.  Later that month, he again sought treatment for back pain after an onset of pain as a result of moving furniture.  The medical evidence indicates fairly consistent treatment for chronic back pain since that time.  

In a September 2014 letter, the Veteran's private physician, William Lewis, MD, provided the opinion that the Veteran's chronic back pain was at least as likely as not caused by his reported in-service fall. 

Dr. Lewis noted that the Veteran had informed him of his in-service accident, and the record shows that he had consistently treated the Veteran for chronic back pain over the last several years.  Thus, Dr. Lewis' fully articulated opinion is deemed to be well-informed and well-reasoned; and the opinion supports a finding that the Veteran's current chronic back disability had its onset during service.  This opinion satisfies the nexus requirement for service connection.  Cf. Nieves-Rodriguez, 22 Vet. App. at 303-304.  

The evidence is at least in equipoise with respect to whether the Veteran's back disability had its clinical onset as a result of service.  Thus, all doubt with respect to this claim is resolved in the Veteran's favor and the claim for service connection for a back disability is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a back disability is granted.


REMAND

The Veteran has contended that his psychiatric disabilities are at least in part the result of an incident of military sexual trauma (MST) suffered during service.  To date, however, he has not been provided with legally adequate notice with respect to substantiating a claim for PTSD based on in-service personal assault, pursuant to 38 C.F.R. § 3.304(f)(5).  

The Veteran was afforded a VA psychiatric examination in January 2014.  The examiner indicated that there was no documentation of MST in the Veteran's record, and that there were no unequivocal markers supporting MST in his record.  The examiner did not, however, address evidence in the Veteran's service personnel records that he was disciplined on multiple occasions for improper conduct, or his contention that he began abusing substances soon after the alleged incident.  

Additionally, although the VA examiner determined that he could not diagnose PTSD without resort to speculation, he did not address prior PTSD diagnoses of record.  Moreover, the examiner diagnosed schizophrenia, and major depressive disorder, but did not provide an opinion as to the etiology of these disabilities.  Thus, the examination report is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

VA treatment records from the Jackson VA Medical Center (VAMC) dated in June 2014 appear to refer to a hospital admission and are incomplete.  See 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, it remains unclear if a complete copy of the Veteran's STRs has been associated with the claims file.
Accordingly, these claims are REMANDED for the following action:

1.  Ensure that a complete copy of the Veteran's service treatment records, to include a separation examination, is obtained and associated with the claims file.

2.  Provide the Veteran with a letter informing him of the information and evidence required to substantiate a service connection claim for PTSD based on in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of claimed in-service stressors.

3.  Obtain complete VA mental health treatment records, dated from June 2014, from the Jackson VAMC.

4.  Thereafter, schedule the Veteran for a new VA examination with a psychiatrist or psychologist.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

The examiner must identify all of the Veteran's psychiatric disabilities, currently diagnosed or diagnosed since May 2009, which meet the DSM-V (or DSM-IV) criteria, to include schizophrenia, PTSD, a major depressive disorder, and an anxiety disorder.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder properly diagnosed since May 2009 had its onset during the Veteran's active service or is related to an in-service disease, event, or injury, to specifically include his reported incident of military sexual trauma. 

If PTSD was properly diagnosed, the examiner should identify the stressor(s) upon which the diagnosis is based.  If based on claimed sexual trauma, the examiner should provide an opinion as to whether the evidence shows of behavior or personality changes in response to the personal assault occurred.  This may include changes in job performance, abrupt increase in alcohol use or use of other substances, a showing of interpersonal conflicts, or requests to be transferred.

If current substance abuse dependence is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such dependence is proximately due to or the result of (caused by) a diagnosed psychiatric disorder.  

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such alcohol dependence is chronically aggravated (permanently made worse) by a diagnosed psychiatric disorder.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


